Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2019, 12/20/2019 and 8/10/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, the claim recites “A monitoring system comprising: at least one memory configured to store one or more instructions; and at least one processor detect that a detection value relating to a power storage system satisfies a condition; identify a type of fault occurring in the power storage system, in accordance with the detection; and decide an operation continuable time of the power storage system after the type of fault is identified, on the basis of the type of fault”.
Regarding Claim 18, the claim recites “A monitoring method executed by a computer, the method comprising: detecting that a detection value relating to a power storage system satisfies a condition;8 ActiveUS 173731061v.1identifying a type of fault occurring in the power storage system, in accordance with the detection; and deciding an operation continuable time of the power storage system after the type of fault is identified, on the basis of the type of fault”. 
Regarding Claim 19, the claim recites “A non-transitory storage medium storing a program causing a computer to detect that a detection value relating to a power storage system satisfies a condition; identify a type of fault occurring in the power storage system, in accordance with the detection; and decide an operation continuable time of the power storage system after the type of fault is identified, on the basis of the type of fault”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim that covers mental processes (concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions). 	
In claim 1, the steps of “detect that a detection value relating to a power storage system satisfies a condition”; “identify a type of fault occurring in the power storage system, in accordance with the detection”; and “decide an operation continuable time of the power storage system after the type of fault is identified, on the basis of the type of fault” are mental processes, therefore, they are considered to be abstract ideas (see for example [0007], [0011], [0012] and [0028]). 
In claim 18, the steps of “detecting that a detection value relating to a power storage system satisfies a condition”;8 “ActiveUS 173731061v.1identifying a type of fault occurring in the power storage system, in accordance with the detection”; and ”deciding an operation continuable time of the power storage system after the type of fault is identified, on the basis of the type of fault” are mental processes, therefore, they are considered to be abstract ideas (see for example [0007], [0011], [0012] and [0028]). 
In claim 19, the steps of “detect that a detection value relating to a power storage system satisfies a condition”; “identify a type of fault occurring in the power storage system, in accordance with the detection”; and “decide an operation continuable time of the power storage system after the type of fault is identified, on the basis of the type of fault” are mental processes, therefore, they are considered to be abstract ideas (see for example [0007], [0011], [0012] and [0028]). 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The claim comprises the following additional elements:
In Claim 1: at least one memory configured to store one or more instructions; and at least one processor configured to execute the one or more instructions.
The preamble in Claim 1, “A monitoring system” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element “at least one memory configured to store one or more instructions; and at least one processor 
In Claim 18: executed by a computer.
The preamble in Claim 18, “A monitoring method” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element “executed by a computer” is not qualified for meaningful limitation because it represent a mere data processing step and only adds an insignificant extra-solution activity to the judicial exception. In addition, a generic computer is generally recited and therefore, not qualified as a particular machine. In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate 
In Claim 19: A non-transitory storage medium storing a program causing a computer.
In Claim 19, the additional element “A non-transitory storage medium 
storing a program causing a computer” is not qualified for meaningful limitation because it represent mere data gathering and processing steps and only add insignificant extra-solution activities to the judicial exception. In addition, a generic storage medium and a generic computer are generally recited and therefore, not qualified as particular machines. In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).

For example, executing the one or more instructions by at least one processor is disclosed by “Yamada US 000000”, [0031], [00104]; and “Ryoichi JP 2008305164”, [0045] [0046].
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-17 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claim.
The dependent claims are, therefore, also ineligible.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5, 9, 11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Yamada US 20130308239” in view of “Hanafusa US 20140089692”. 
As to claim 1, Yamada teaches “at least one memory configured to store one or 
more instructions (“The storage unit 15 is memory”, [0050]; [0104]); and at least one processor configured to execute the one or more instructions ([0104] teaches “The functions realized using software may be stored in a program, and the program executed by a program-executing device (such as a computer)”) to: detect that a detection value relating to a power storage system satisfies a condition ([0035] teaches “The battery anomaly detector 27 determines whether or not an anomaly has occurred in the battery module 21 based on the voltage values measured … current values measured … and temperatures measured”); identify a type of fault occurring in the power storage system, in accordance with the detection ([0036] teaches “The battery anomaly detector 27 determines … The battery state information includes information indicating whether or not the battery module 21 is in an overheated state … is in an overcharged state … is in an overdischarged state, and … is in an overcurrent state”; [0055]); and decide an operation continuable time of the power storage system after the type of fault is identified, on the basis of the type of fault ([0057] teaches “When a noncritical anomaly has occurred, the main control unit 11 establishes a grace period beginning at the time the anomaly occurred, and the connection between the battery module 21 and the switching circuit 13 is maintained by the breaker unit 14 during the grace period”).”  
	Yamada does not explicitly teach “a monitoring system”.
	Hanafusa teaches “a monitoring system ([0001]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Yamada in view of Hanafusa, 
so that a storage battery monitoring system will manage characteristics of the storage batteries and efficiently determine the state of the storage battery (Hanafusa, [0034]).

As to claim 2, the combination of Yamada and Hanafusa teaches the claimed 
limitations as discussed in Claim 1.
Yamada teaches “the processor is further configured to execute the one or more 
programs ([0104] teaches “The functions realized using software … the program executed by a program-executing device (such as a computer)”) to  monitor whether an operation continuing time of the power storage system after identifying the type of [0065] teaches “the main control unit 11 … monitors to determine whether the noncritical anomaly has been resolved while also using a timer (not shown) to determine whether the grace period has ended”; [0057]; [0065]; i.e., the main control unit 11 is a processor so it can monitor and determine whether the operation continuing time exceeds the grace period), and output a stop command for stopping the operation of the power storage system in a case where the operation continuing time exceeds the operation continuable time ([0057] teaches “If the noncritical anomaly has not been resolved by the time the grace period ends, the main control unit 11 outputs a breaker OFF command signal to the breaker unit 14. In response, the breaker unit 14 cuts off the connection between the battery module 21 and the switching circuit 13”; [0076]).”

 As to claim 3, the combination of Yamada and Hanafusa teaches the claimed 
limitations as discussed in Claim 1.
Yamada teaches “the processor is further configured to execute the one or more 
programs ([0104] teaches “The functions realized using software … the program executed by a program-executing device (such as a computer)”) to: in a case where it is detected that the detection value satisfies a first condition, notify the fact, and identify a type of fault occurring in the power storage system, in accordance with the detection that the first condition is satisfied ([0057] teaches “When a noncritical anomaly has occurred, the main control unit 11 establishes a grace period beginning at the time the anomaly occurred, and the connection between the battery module 21 and the switching circuit 13 is maintained by the breaker unit 14 during the grace period … If the noncritical anomaly is resolved before the grace period ends, operation of the battery system 1 returns to normal operation as per formed prior to the occurrence of the anomaly”; [0055]; [0045]).”  

As to claim 4, the combination of Yamada and Hanafusa teaches the claimed 
limitations as discussed in Claim 3.
Yamada teaches “the processor is further configured to execute the one or more 
programs ([0104] teaches “The functions realized using software … the program executed by a program-executing device (such as a computer)”) to start monitoring whether or not the detection value satisfies a stop condition in accordance with the detection that the first condition is satisfied ([0057] teaches “When a noncritical anomaly has occurred, the main control unit 11 establishes a grace period beginning at the time the anomaly occurred, and the connection between the battery module 21 and the switching circuit 13 is maintained by the breaker unit 14 during the grace period”; i.e., the first condition is a noncritical anomaly), and output 5ActiveUS 173731061v.1Amendment dated May 21, 2019a stop command for stopping the operation of the power storage system, when the detection value satisfies the stop condition ([0057] teaches “If the noncritical anomaly has not been resolved by the time the grace period ends, the main control unit 11 outputs a breaker OFF command signal to the breaker unit 14. In response, the breaker unit 14 cuts off the connection between the battery module 21 and the switching circuit 13”; [0056]).”

As to claim 5, the combination of Yamada and Hanafusa teaches the claimed 
limitations as discussed in Claim 1.
	Yamada teaches “the processor is further configured to execute the one or more programs ([0104] teaches “The functions realized using software … the program executed by a program-executing device (such as a computer)”) to, in a case where it is detected that the detection value satisfies a second condition, output a stop command for stopping the operation of the power storage system ([0057] teaches “If the noncritical anomaly has not been resolved by the time the grace period ends, the main control unit 11 outputs a breaker OFF command signal to the breaker unit 14”; i.e., a second condition is a critical anomaly, and a critical anomaly occurred if the noncritical anomaly has not been resolved. When a critical anomaly occurred, the main control unit outputs a breaker OFF command signal to turn off the breaker unit for stopping the operation of the power storage system; [0056] teaches “When a critical anomaly has occurred, the main control unit 11 immediately outputs a breaker OFF command signal to the breaker unit 14 without establishing a grace period …. the connection between the battery module 21 and the switching circuit 13 is immediately cut off).”

As to claim 9, the combination of Yamada and Hanafusa teaches the claimed 
limitations as discussed in Claim 1.
Yamada teaches “wherein the monitoring system comprises a plurality of 
apparatuses which are configured to communicate with each other ([0034] teaches “Communication between the main control unit 11 and the battery unit 12 includes the transmission of battery state”; [0043] teaches “Communication between the main control unit 11 and the switching circuit 13 may also include sending switching command signals”), and wherein the processor is further configured to execute the one or more programs (“computer”, [0104]) to identify that a communication failure occurs in the power storage system ([0056] teaches “as shown in FIG. 5, anomalies that may occur in the battery system 1 (or anomalies that may occur outside but affect the battery system 1) include communication anomalies”).”

As to claim 11, the combination of Yamada and Hanafusa teaches the claimed 
limitations as discussed in Claim 9.
	Yamada teaches “the processor is further configured to execute the one or more programs ([0104] teaches “The functions realized using software … the program executed by a program-executing device (such as a computer) to perform the functions”) to decide the operation continuable time according to the type of fault, [0054] teaches “Communication anomalies include communication anomalies between the main control unit 11 and the battery unit 12 … and communication anomalies between the main control unit 11 and the switching circuit 13 … the main control unit 11 can recognize whether an anomaly has occurred in the battery module 21 from the results
detected by the battery state detector 27, and can recognize whether an anomaly has occurred in the switching circuit 13 using the method described above”; [0050]; i.e., a processor (the main control unit) detects an anomaly in the switching control based on signals outputted from voltage measuring devices in the switching state information, and determine that communication anomalies occur when some or all of the battery state information and switching state information are not transmitted to the processor. An anomaly classifying unit classifies anomaly types, and a processor establishes a grace period for noncritical anomalies but issue a breaker OFF command without establishing a grace period for critical anomalies).”  

As to claim 13, the combination of Yamada and Hanafusa teaches the claimed 
limitations as discussed in Claim 1.
Yamada teaches “a terminal device (“output terminals on the battery unit 12”, 
[0032]); and a server (“network”, [0050]), wherein the terminal device comprises; at least one memory configured to store one or more instructions (“The storage unit 15 is memory”, [0050]; [0104]), and at least one processor configured to execute the one or more instructions ([0104] teaches “The functions realized using software … the program executed by a program-executing device (such as a computer) to perform the functions”), wherein the server comprises Amendment dated May 21, 2019at least one memory configured to store one or more instructions (“The storage unit 15 is memory”, [0050]; [0104]); and at least one processor configured to execute the one or more instructions ([0104] teaches “The functions realized using software … the program executed by a program-executing device (such as a computer) to perform the functions”), wherein the terminal device detects that a detection value relating to a power storage system satisfies a condition ([0035] teaches “The battery anomaly detector 27 determines whether or not an anomaly has occurred in the battery module 21 based on the voltage values measured … current values measured … and temperatures measured); wherein the terminal device or the server identifies a type of fault occurring in the power storage system, in accordance with the detection ([0036] teaches “The battery anomaly detector 27 determines … The battery state information includes information indicating whether or not the battery module 21 is in an overheated state … is in an overcharged state … is in an overdischarged state, and … is in an overcurrent state”); and wherein the server decides an operation continuable time of the power storage system after the type of fault is identified, on the basis of the type of fault ([0056] teaches “When a critical anomaly has occurred … a breaker OFF command signal … without establishing a grace period”; [0057] teaches “When a noncritical anomaly has occurred, the main control unit 11 establishes a grace period beginning at the time the anomaly occurred”).”  

As to claim 14, the combination of Yamada and Hanafusa teaches the claimed 
limitations as discussed in Claim 13.
Yamada teaches “the terminal device or the server monitors (“output terminals 
on the battery unit 12”, [0032]) whether an operation continuing time of the power storage system after identifying the type of fault does not exceed the operation continuable time ([0057] teaches “When a noncritical anomaly has occurred, the main
control unit 11 establishes a grace period beginning at the time the anomaly occurred … If the noncritical anomaly is resolved before the grace period ends, operation
of the battery system 1 returns to normal operation as performed prior to the occurrence of the anomaly”; [0055]), and outputs a stop command for stopping the operation of the power storage system in a case where the operation continuing time exceeds the operation continuable time ([0057] teaches “If the noncritical anomaly has not been resolved by the time the grace period ends, the main control unit 11 outputs a breaker OFF command signal to the breaker unit 14. In response, the breaker unit 14 cuts off the connection between the battery module 21 and the switching circuit 13”; [0056]).”  

As to claim 15, the combination of Yamada and Hanafusa teaches the claimed 
limitations as discussed in Claim 13.
	Yamada teaches “the terminal device transmits a detection result, to the server ([0045] teaches “the main control unit 11 can detect an anomaly in the switching control based on signals outputted from voltage measuring devices 36 and 37”; [0050] teaches “The main control unit 11 can store any information in the storage unit 15 … The storage unit 15 may be connected to the main control unit 11 via a communication network”; Figure 1, #11, #15, #12; i.e., the main control unit detects an anomaly  based on voltages measured from output terminals, and store the measurement in the storage unit which is connected to the main control unit via a network. Modern networks normally have one or more servers).”  

As to claim 16, the combination of Yamada and Hanafusa teaches the claimed 
limitations as discussed in Claim 13.
	Yamada teaches “A server included in the monitoring system ([0045] teaches “the main control unit 11 can detect an anomaly … based on signals outputted from voltage measuring devices 36 and 37”; [0050] teaches “The storage unit 15 may be connected to the main control unit 11 via a communication network”; Figure 1, #11, #15, #12; i.e., the main control unit monitors and detects an anomaly based on voltages measured from output terminals, and store the measurement in the storage unit which is connected to the main control unit via a network. Modern networks normally have one or more servers).”
  
As to claim 17, the combination of Yamada and Hanafusa teaches the claimed 
limitations as discussed in Claim 13.
	Yamada teaches “A terminal device included in the monitoring system ([0045] teaches “the main control unit 11 can detect an anomaly in the switching control based on signals outputted from voltage measuring devices 36 and 37”; [0033]
; Figure 1, #11, #12, #24, #25; i.e., the main control unit monitors and detects an anomaly based on voltages measured from output terminals of the battery).”

As to claim 18, the combination of Yamada and Hanafusa teaches “executed by a 
computer ([0031]), the method comprising: detecting that a detection value relating to a power storage system satisfies a condition ([0035] teaches “The battery anomaly detector 27 determines whether or not an anomaly has occurred in the battery module 21 based on the voltage values measured … current values measured … and temperatures measured”); identifying a type of fault occurring in the power storage system, in accordance with the detection ([0036] teaches “The battery anomaly detector 27 determines … The battery state information includes information indicating whether or not the battery module 21 is in an overheated state … is in an overcharged state … is in an overdischarged state, and … is in an overcurrent state”; [0055]; [0056]); and deciding an operation continuable time of the power storage system after the type of fault is identified, on the basis of the type of fault ([0057] teaches “When a noncritical anomaly has occurred, the main control unit 11 establishes a grace period beginning at the time the anomaly occurred, and the connection between the battery module 21 and the switching circuit 13 is maintained by the breaker unit 14 during the grace period”).”  
	Yamada does not explicitly teach “a monitoring method”.
	Hanafusa teaches “a monitoring method ([0001]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Yamada in view of Hanafusa, 
so that a storage battery monitoring system will manage characteristics of the storage batteries and efficiently determine the state of the storage battery (Hanafusa, [0034]).

As to claim 19, Yamada teaches “A storage storing a program (“The 
storage unit 15 is memory, [0050]; [0104]) causing a computer ([0031]) to detect that a detection value relating to a power storage system satisfies a condition ([0035] teaches “The battery anomaly detector 27 determines whether or not an anomaly has occurred in the battery module 21 based on the voltage values measured … current values measured … and temperatures measured”); identify a type of fault occurring in the power storage system, in accordance with the detection ([0036] teaches “The battery anomaly detector 27 determines … The battery state information includes information indicating whether or not the battery module 21 is in an overheated state … is in an overcharged state … is in an overdischarged state, and … is in an overcurrent state”; [0055]; [0056]); and decide an operation continuable time of the power storage system after the type of fault is identified, on the basis of the type of fault ([0057] teaches “When a noncritical anomaly has occurred, the main control unit 11 establishes a grace period beginning at the time the anomaly occurred, and the connection between the battery module 21 and the switching circuit 13 is maintained by the breaker unit 14 during the grace period”).”  
	Yamada does not explicitly teach “A non-transitory storage medium”.
	Hanafusa teaches “A non-transitory storage medium ([0007]; [0165]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Yamada in view of Hanafusa, 
so that a non-transitory storage medium will store a computer program which can be executed to cause a battery monitoring system manages characteristics of the storage batteries and efficiently determine the state of the storage battery (Hanafusa, [0034]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over “Yamada 

As to claim 6, a combination of Yamada and Hanafusa teaches the claimed 
limitations as discussed in Claim 1.
	Yamada teaches “the processor is further configured to execute the one or more programs ([0104] teaches “The functions realized using software … the program executed by a program-executing device (such as a computer)”), and “the power storage system (“The storage capacity of the battery module 21”, [0038]).”  
	A combination of Yamada and Hanafusa does not explicitly teach “identify that a ground fault occurs in the power storage system”.
Kimball teaches “identify that a ground fault occurs in the power storage system
(Col. 1, Lines 38-39 teaches “It is important to locate and repair any ground faults as soon as practical”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Yamada and Hanafusa in view of Kimball, identifying that ground faults occur in a power storage system so that the ground faults can be repaired as soon as practical to avoid tripping a circuit (Kimberly, Col. 1, Lines 39-41).

As to claim 7, a combination of Yamada and Hanafusa teaches the claimed 

Yamada teaches “the processor is further configured to execute the one or more 
programs ([0104] teaches “The functions realized using software … the program executed by a program-executing device (such as a computer)”) to, when one fault is identified, decide the operation continuable time according to the type of fault ([0057] teaches “When a noncritical anomaly has occurred, the main control unit 11 establishes a grace period”; [0056] teaches “When a critical anomaly has occurred, the main control unit 11 immediately outputs a breaker OFF command signal to the breaker unit 14 without establishing a grace period”).”
	A combination of Yamada and Hanafusa does not explicitly teach “one ground fault is identified”.
Kimball teaches “one ground fault is identified (Col. 1, Lines 38-39 teaches “It is 
important to locate and repair any ground faults as soon as practical”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Yamada and Hanafusa in view of Kimball, identifying one ground fault so that an operation continuable time according to the type of fault can be accurately determined.

As to claim 8, a combination of Yamada and Hanafusa teaches the claimed 
limitations as discussed in Claim 6.

programs ([0104] teaches “The functions realized using software … the program executed by a program-executing device (such as a computer)”) to, in a case where "stop condition: occurrence of faults is satisfied, output a stop command for stopping the operation of the power storage system ([0056] teaches “When a critical anomaly has occurred, the main control unit 11 immediately outputs a breaker OFF command signal to the breaker unit 14 … the connection between the battery module 21 and the switching circuit 13 is immediately cut off (that is, the connection between the battery module 21 and the switching circuit 13 is immediately cut off by the breaker unit 14)”).”
	A combination of Yamada and Hanafusa does not explicitly teach “occurrence of two or more ground faults".
Kimball teaches “occurrence of two or more ground faults (Col. 1, Lines 38-39 
teaches “It is important to locate and repair any ground faults as soon as practical”; “ground faults”, Col. 1, Lines 15-16).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Yamada and Hanafusa in view of Kimball, outputting a stop command when two or more ground faults occurred so that an operation of the power storage system effectively stopped.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over “Yamada 
US 20130308239” in view of “Hanafusa US 2014089692”, in further view of “Ryoichi JP 2008305164”. A foreign reference “Ryoichi JP 2008305164” is from an IDS.
As to claim 10, a combination of Yamada and Hanafusa teaches the claimed 
limitations as discussed in Claim 9.
Yamada teaches “the processor (“microcomputer”, [0031]) is further configured 
to execute the one or more programs to identify that a communication failure occurs in the power storage system, communication between the plurality of apparatuses ([0054] teaches “Communication anomalies include communication anomalies between the main control unit 11 and the battery unit 12 …  and communication anomalies between the main control unit 11 and the switching circuit 13”; [0050]; i.e., a processor (the main control unit) detects an anomaly in the switching control based on signals outputted from voltage measuring devices in the switching state information, and determine that communication anomalies occur when some or all of the battery state information and switching state information are not transmitted to the processor. An anomaly classifying unit classifies anomaly types, and a processor establishes a grace period for noncritical anomalies but issue a breaker OFF command without establishing a grace period for critical anomalies).” 

Ryoichi teaches “in a case where a communication retry count during 
communication between the plurality of apparatuses exceeds a fourth reference value ([0051] teaches “When a communication error occurs due to the communication process corresponding to the subtask, the communication control circuit 18 retries the communication process a predetermined number of times …. At this time, the number of error occurrences is integrated by the error number data 41”; i.e., the predetermined number of times can be set as a fourth reference value).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Yamada and Hanafusa in view of Ryoichi, so that occurrence of a communication failure in the power storage system can be accurately identified  when a communication retry count during communication between the plurality of apparatuses exceeds a fourth reference value.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over “Yamada 
US 20130308239” in view of “Hanafusa US 20140089692”, in further view of “Masaaki JP 2003077503”. A foreign reference “Masaaki JP 2003077503” is from an IDS.
As to claim 12, a combination of Yamada and Hanafusa teaches the claimed 

Yamada teaches “the processor is further configured to execute the one or more 
programs ([0104] teaches “The functions realized using software … the program executed by a program-executing device (such as a computer)”) to: in a case where it is detected that the detection value satisfies a second condition, output a stop command for stopping the operation of the power storage system, and in a case where it is detected that the detection value satisfies the second condition, output the stop command ([0057] teaches “If the noncritical anomaly has not been resolved by the time the grace period ends, the main control unit 11 outputs a breaker OFF command signal to the breaker unit 14. In response, the breaker unit 14 cuts off the connection between the battery module 21 and the switching circuit 13”; [0056]).” 
A combination of Yamada and Hanafusa does not explicitly teach “indicating gas 
leakage from the power storage system”.
Masaaki teaches “indicating gas leakage from the power storage system (p.3 [05] 
teaches “detect an abnormality such as leakage of the fuel gas”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Yamada and Hanafusa in view of Masaaki, outputting a stop command when gas leakage from a power storage system is indicated and a detection value satisfies a second condition so that an operation of the power storage system can be efficiently stopped.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	“Okabe US 20150263395” teaches “According to an embodiment, a battery pack device includes a plurality of battery modules, a cell detector, and a determiner. Each of the plurality of battery modules stores a plurality of cells. The cell detector detects a cell detection signal representing whether a cell is present or absent at each of a plurality of positions in each battery module. The determiner determines the arrangement state of the cells in each battery module based on the cell detection signal detected by the cell detector, determines the presence/absence of an abnormality from the determined arrangement state of the cells and the connection state of each battery module, and outputs an abnormal signal in case of the abnormality.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863             

/TARUN SINHA/Primary Examiner, Art Unit 2863